                                   Case 3:17-cv-05659-WHA Document 544 Filed 06/20/19 Page 1 of 4



                            1    IRELL & MANELLA LLP
                                 Jonathan S. Kagan (SBN 166039)
                            2    jkagan@irell.com
                                 Harry Mittleman (SBN 172343)
                            3    hmittleman@irell.com
                                 Alan Heinrich (SBN 212782)
                            4    aheinrich@irell.com
                                 Joshua P. Glucoft (SBN 301249)
                            5    jglucoft@irell.com
                                 1800 Avenue of the Stars, Suite 900
                            6    Los Angeles, California 90067-4276
                                 Telephone: (310) 277-1010
                            7    Facsimile: (310) 203-7199

                            8    Rebecca L. Carson (SBN 254105)
                                 rcarson@irell.com
                            9    Ingrid M. H. Petersen (SBN 313927)
                                 ipetersen@irell.com
                          10     Kevin Wang (SBN 318024)
                                 kwang@irell.com
                          11     840 Newport Center Drive, Suite 400
                                 Newport Beach, California 92660-6324
                          12     Telephone: (949) 760-0991
                                 Facsimile: (949) 760-5200
                          13
                                 Attorneys for Defendant
                          14     JUNIPER NETWORKS, INC.

                          15
                                                                UNITED STATES DISTRICT COURT
                          16
                                                               NORTHERN DISTRICT OF CALIFORNIA
                          17
                                                                   SAN FRANCISCO DIVISION
                          18
                                 FINJAN, INC.,                               )   Case No. 3:17-cv-05659-WHA
                          19                                                 )
                                                  Plaintiff,                 )   DEFENDANT JUNIPER NETWORKS,
                          20                                                 )   INC.’S MOTION FOR RELIEF FROM
                                            vs.                              )   NONDISPOSITIVE PRETRIAL ORDER
                          21                                                 )   OF MAGISTRATE JUDGE [DKT. NO.
                                 JUNIPER NETWORKS, INC.,                         518]
                                                                             )
                          22
                                                  Defendant.                 )   Judge: Hon. William Alsup
                          23                                                 )

                          24

                          25

                          26

                          27

                          28
                                                                                                  JUNIPER’S MOTION FOR RELIEF FROM
IRELL & MANELLA LLP                                                                               NONDISPOSITIVE PRETRIAL ORDER OF
A Registered Limited Liability
 Law Partnership Including                                                                                        MAGISTRATE JUDGE
 Professional Corporations                                                                                  Case No. 3:17-cv-05659-WHA
                                 10698770
                                   Case 3:17-cv-05659-WHA Document 544 Filed 06/20/19 Page 2 of 4



                             1                                  NOTICE OF MOTION AND MOTION

                             2              TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                             3              PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 72 and Local

                             4 Rule 72-2, defendant Juniper Networks, Inc. (“Juniper”) respectfully moves for relief from the non-

                             5 dispositive pretrial order of Magistrate Judge Thomas S. Hixson (Dkt. No. 518) regarding the

                             6 interpretation of paragraph 32(b) of this Court’s Supplemental Order To Order Setting Initial Case

                             7 Management Conference In Civil Cases Before Judge William Alsup, which reads:

                             8                     Each witness-designee deposed for one half-day or more in a FRCP
                                                   30(b)(6) deposition shall count as a single deposition for purposes
                             9                     of the deposition limit under FRCP 26 or under any case
                                                   management order setting a limit on the number of depositions. A
                          10
                                                   corporate designee may, immediately after being deposed on the
                          11                       stated subject, be deposed in his or her individual capacity. Both
                                                   such sessions shall count together as a single deposition (although
                          12                       they should be separately transcribed). If two designees, to take
                                                   another example, are interrogated, each for one half-day or more,
                          13                       then they count as two depositions.
                          14 In particular, Magistrate Judge Hixson interpreted this provision to mean that a Rule 30(b)(6)

                          15 deposition where the noticing party spends just slightly less than 3 hours 30 minutes—seemingly,

                          16 even one second less—does not count at all toward the 10-deposition limit under FRCP 30. See

                          17 Dkt. No. 518 at 2.

                          18                Plaintiff Finjan, Inc. (“Finjan”) has already taken the Rule 30(b)(6) depositions on three
                          19 topics of two Juniper designees,1 Mr. Alex Icasiano and Mr. Khurram Islah. See Dkt. No. 510 at 1,

                          20 4. By anyone’s count, each of those witnesses was questioned by Finjan for at least three hours but

                          21 just slightly under 3.5 hours.2 See id. at 1. Rather than combining the amount of time Finjan spent

                          22 questioning each of these witnesses to determine how to count them, Magistrate Judge Hixson

                          23

                          24
                                            1
                                       Juniper does not contend for purposes of this motion that Ms. Gupta’s second deposition
                          25 in December 2018 should count towards any total. See Dkt. No. 510 at 1 n. 2.
                                     2
                                       Juniper believes that Mr. Islah’s deposition lasted more than 3.5 hours, however Magistrate
                          26 Judge Hixson found that Mr. Islahs’ deposition “fell just short of three and a half hours,” i.e., one-
                             half day, by a matter of only seconds. Dkt. no. 518 at 2. Although Juniper respectfully disagrees
                          27 with this time count, Juniper does not move herein for reconsideration of that time count, but rather
                             seeks broader clarification about the proper interpretation of this Court’s own Supplemental Order
                          28 as it applies to FRCP 30(b)(6) depositions generally.
                                                                                                          JUNIPER’S MOTION FOR RELIEF FROM
IRELL & MANELLA LLP                                                                                       NONDISPOSITIVE PRETRIAL ORDER OF
A Registered Limited Liability
 Law Partnership Including                                                                                                MAGISTRATE JUDGE
 Professional Corporations
                                 10698770                                          -1-                              Case No. 3:17-cv-05659-WHA
                                   Case 3:17-cv-05659-WHA Document 544 Filed 06/20/19 Page 3 of 4



                             1 interpreted this Court’s Supplemental Order to mean that neither of them counts at all towards

                             2 Finjan’s limit on the number of depositions: “Under Judge Alsup[’s] Standing Order, those do not

                             3 count toward the deposition limit.” Dkt. No. 518 at 2. In other words, the more than six-and-one-

                             4 half hours of collective deposition testimony that Finjan has already taken from Mr. Icasiano and

                             5 Ms. Islah as FRCP 30(b)(6) witnesses was not counted at all; it was as if those depositions had

                             6 simply never been taken for purposes of the 10-deposition limit merely because each of them was

                             7 (purportedly) slightly under 3.5 hours. Respectfully, Juniper does not believe that this seemingly

                             8 arbitrary result accords with what the Court wrote and intended in its Supplemental Order.

                             9              Consider the striking contrast between the following two scenarios. On one hand, when two

                          10 FRCP 30(b)(6) designees are each deposed for 3 hours and 30 minutes, that clearly counts as two

                          11 depositions under the Court’s Supplemental Order at paragraph 32(b) (“If two designees, to take

                          12 another example, are interrogated, each for one half-day or more, then they count as two

                          13 depositions.”). On the other hand, if those same two FRCP 30(b)(6) designees are each deposed for

                          14 3 hours and 29 minutes, then that apparently counts as zero depositions under Magistrate Judge

                          15 Hixson’s interpretation of the Court’s Supplemental Order. Respectfully, Juniper does not believe

                          16 that such an outcome was intended by this Court’s Supplemental Order.

                          17                Unless reversed by this Court, Judge Hixson’s ruling creates a gaping loophole for Finjan to

                          18 obtain grossly excessive testimony. Specifically, Finjan believes that it is entitled to take up to

                          19 seven more FRCP 30(b)(6) depositions (limited only by the number of topics) so long as Finjan

                          20 questions each such witness for less than 3 hours 30 minutes. Ex. 1 at 1 (“Finjan’s position is that

                          21 a 30(b)(6) depositions [sic] of under 3.5 hours does not count as a deposition….”). This approach,

                          22 when combined with the more than 6.5 hours of FRCP 30(b)(6) testimony that Finjan already took

                          23 from Mr. Icasiano and Mr. Islah, would yield over 34 hours on the record with FRCP 30(b)(6)

                          24 testimony without any of that counting towards the default limit of 10 depositions. Magistrate Judge

                          25 Hixson addressed Juniper’s objection in his Order but rejected it: “Juniper’s concern that this could

                          26 allow for large numbers of short 30(b)(6) depositions is not correct because the preceding paragraph

                          27 of the Standing Order limits a party to ten subjects for the entire case.” Dkt. No. 518 at 2.

                          28 Respectfully, a limit of over 34 hours of FRCP 30(b)(6) testimony that does not even count towards
                                                                                                           JUNIPER’S MOTION FOR RELIEF FROM
IRELL & MANELLA LLP                                                                                        NONDISPOSITIVE PRETRIAL ORDER OF
A Registered Limited Liability
 Law Partnership Including                                                                                                 MAGISTRATE JUDGE
 Professional Corporations
                                 10698770                                           -2-                              Case No. 3:17-cv-05659-WHA
                                   Case 3:17-cv-05659-WHA Document 544 Filed 06/20/19 Page 4 of 4



                             1 the 10-deposition ceiling is hardly a limit at all, let alone one that restricts discovery to what is

                             2 proportional to the needs of the case.

                             3              Juniper respectfully requests that this Court clarify Magistrate Judge Hixson’s Order to state

                             4 that the two FRCP 30(b)(6) witnesses whom Finjan previously deposed (Mr. Icasiano and Mr. Islah)

                             5 should count as one deposition towards Finjan’s 10-deposition limit under FRCP 30(a)(2)(A)(i), and

                             6 further that multiple FRCP 30(b)(6) depositions, each lasting less than one-half day, can collectively

                             7 count as a single deposition until reaching the 7-hour time limit set by the Federal Rules.

                             8

                             9 Dated: June 20, 2019                               Respectfully submitted,

                          10

                          11                                                      By:      /s/ Joshua Glucoft
                                                                                          Joshua Glucoft
                          12                                                              Attorney for Defendant
                                                                                          Juniper Networks, Inc.
                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                                             JUNIPER’S MOTION FOR RELIEF FROM
IRELL & MANELLA LLP                                                                                          NONDISPOSITIVE PRETRIAL ORDER OF
A Registered Limited Liability
 Law Partnership Including                                                                                                   MAGISTRATE JUDGE
 Professional Corporations
                                 10698770                                           -3-                                Case No. 3:17-cv-05659-WHA
